Title: To Thomas Jefferson from James Madison, 20 September 1821
From: Madison, James
To: Jefferson, Thomas


            Dear Sir
            
              Montpellier
              Sepr 20. 1821.
            
          I recd yesterday yours of the 16th inclosing the paper from Mr Ticknor, on the tax imposed on Books imported. He has taken a very comprehensive and judicious view of the subject. The remark you add to it is a proper one also; that books being a permanent property ought not to be taxed whilst other permanent property is exempt, both in the acquisition and possession.I have always considered the tax in question as an impolitic and disreputable measure; as of little account in point of revenue, and as a sacrifice of intellectual improvement to mechanical profits. These two considerations however produced the tax and will be the obstacles to its removal. of the precise amount it yields to the revenue I have no knowlege. It cannot I presume  be such as to weigh, even in the present difficulties of the Treasury, against the arguments for its discontinuance. If the fiscal consideration is to prevail, a better course would be to substitute an equivalent advance on some other articles imported. As to the encouragement of the Book printers their interest might be saved in the mode suggested by Mr T. by a continuance of the tax on Books republished within a specified time. And perhaps the encouragement is recommended by the interests of literature as well as by the advantage of conciliating an active & valuable profession; reprinted books being likely to obtain a greater number of purchasers & readers, especially when founded on previous subscriptions, than would seek for or purchase imported originals. As I approve therefore the general object of the Northern Literati, I should prefer at the same time a modification of it in favor of Republishers. I see no adequate reason for distinguishing between English & other books whether in modern or ancient languages. If it were possible to define such as would fall under the head of luxurious or demoralizing amusements, there might be a specious plea for their exception from the repeal; but besides the impracticability of the discrimination, it would involve a principle of censorship which puts at once a veto on it.The proposed concert among the Learned Institutions in presenting the grievance to Congress would seem to afford the best hope of success in drawing their favorable attention to it. A captious or fastidious adversary may perhaps, insinuate that the proper petitioners for redress are those who feel the grievance, not those who are exempt from it, that the latter assume the office of Counsellors, under the name of petitioners; and that from Corporate bodies, above all a combination of them, the precedent ought to be regarded with a jealous eye. The es & modesty which would doubtless be stamped on the face of the interposition in this case, will be the best answer to such objections: or if there should be any serious apprehension of danger from them; the auxiliary expedient you suggest addressing the respective representatives, instead of Congress, might be made a substitute instead of an auxiliary. I should suppose that our University would not withold their concurrence in either or both modes. In that of addressing to the particular representatives in Congress, there could be no room for hesitation. Mr Ticknors wishes for information as to the other Institutions in Virga & to the South & West proper to be invited into the plan, you can satisfy as well without as with my attempt to enumerate them. The members of Congress most proper to be engaged in the cause could be best selected on the spot, where I presume some well chosen agent or agents none better than Mr T. himself, will be provided in the quarter giving birth to the experiment.These are hasty thoughts, but I send them in compliance with your request of an immediate answer. Take them for what they are worth only.Affectionately yours
            James Madison